2.	Applicant's election with traverse of the species in which the hydrophobic radical Hy, is compound Al in which: the hydrophobic radical is formula I, wherein r, a, h are equal to 1, g and 1 are equal to 0, l’ equal 1 and a’ equal 2, GpR is formula VII, with R a C2 alkyl radical, GpA is formula VIII with A’ of formula VIII’, A1 is a C5 alkyl, and s’ equal 1, GpH is formula XI, and G is a C3 alkyl radical with one free carboxylic function, GpC is formula IX with c equal 0, d equal 1, e equal 1, b equal 0 and Cx is a linear alkyl comprising 13 carbon atoms; the co-polyamino acid is compound B1 in which the radical Hy is as defined above, and the co-polyamino acid radical is formula XXXb, wherein D is -CH2-CH2- (glutamic unit) group; in the reply filed on March 1, 2021 is acknowledged.
	Search and examination has been extended to all of the species encompassed by the instant claims, which have been examined on the merits in their entirety.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Applicant is requested to review the specification at page 16, line 19 - page 17, line 6.  It is unclear if the subscripted empty squares were intended by the Inventors.  Appropriate correction is required.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-4, 6-16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
6.	Claims 2-4, 6-10, 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 defines the co-polyamino acid using “consisting of” terminology, i.e. the co-polyamino acid consists of glutamic or aspartic units and hydrophobic radicals of Formula X.  The “consisting of” terminology excludes the presence of any other component in the co-polyamino acid.  However, dependent claim 2 permits the presence of an R1 group in the co-polyamino acid wherein the R1 group is a linear acyl group, a branched acyl group, a benzyl, a terminal amino acid unit or a pyroglutamate; and permits the presence of an R2 group in the co-polyamino acid wherein the R2 group is -NR’R’’.  Accordingly, dependent claim 2 embraces co-polyamino acids not embraced within the scope of independent claim 1, and therefore claim 2 is an improper dependent claim.  For analogous reasons, claims 3, 4, 6-10, 20, and 21 are improper dependent claims.  Claims 9 and 10 have been amended so that they are now dependent upon claim 3.  Claim 3 is limited to co-polyamino acids of formula XXXa.  However, both claims 9 and 10 recite co-polyamino acids of formulas XXXa’ or XXXa, where formula XXXa’ is generic to formula XXXa.  To the extent that claims 9 and 10 recite formula XXXa’, claims 9 and 10 embrace co-polyamino acids which are not entirely embraced within the scope of claim 3, upon which claims 9 and 10 depend, and claims 9 and 10 are therefore improper .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 1-4, 6-16, and 19-21 are objected to because of the following informalities:  At claim 1, page 5 of the amendment filed October 18, 2021, line 13, the phrase “comprising from 1 to 8 carbon atoms” should be moved to line 12, after “radicals” and before the comma, so that it clearly serves as a limitation only for the “linear or branched alkyl radicals” limitation.  At claim 1, page 6, line 6, “or” (first occurrence) should be changed to “and” so that standard Markush terminology is used.  At claim 1, page 6, lines 9, 11, 13, 16, 18, and 25, “copolyamino” should be changed to “co-polyamino” so as to be consistent with the terminology used elsewhere in the claims, e.g., at claim 1, line 4.  At claim 10, line 3, “co-copyamino” should be changed to “co-polyamino”.  Appropriate correction is required.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/208,514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘514 application clearly anticipates instant claim 1.  With respect to instant claim 11, while the ‘514 application does not claim a specific basal insulin, it would have been obvious to one of ordinary skill in the art to use insulin glargine as the basal insulin in the claimed compositions of the ‘514 application, because insulin glargine is a well-known basal insulin, and because the substitution of a known species for a genus is prima facie obvious.  With respect to instant claims 12-16, while the ‘514 application does not claim a basal insulin concentration and a co-polyamino acid concentration for its compositions, it would have been obvious to one of ordinary skill in the art to determine all operable and optimal basal insulin and co-polyamino acid concentrations for the claimed compositions of the ‘514 application, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical composition arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
The rejection of claim 1 under 35 U.S.C. 112(b) concerning the structure of Formula X when a’ = 3; concerning the relationship between formula VIII and the various A’ formulae; and concerning the “*” terminology and the GpG and GpA structures; is withdrawn for the reasons given by Applicant in the response. 
The rejection of claim 2 under 35 U.S.C. 112(b) concerning the terminology “monomeric units” is withdrawn for the reasons given by Applicant at page 18, lines 13-15, of the response.
	The rejection of claims 2-4 and 6-10 under 35 U.S.C. 112(d) is maintained, and new claims 20 and 21 are included in this rejection.  Applicant contends that a poly-amino acid of the invention clearly has ends, with which statement the examiner agrees.  However, Inventors have defined the invention using the phrase “consisting of glutamic or aspartic units”.  The claim terminology “consisting of” is well-established (see MPEP 2111.03(II)), and does not permit the dependent claim to include chemical groups which are not mentioned in the independent claim.  This means that the ends of the co-polyamino are those atoms which are naturally present in the amino acids glutamic acid and aspartic acid, i.e. a hydrogen atom for whichever amino acid is at the N-terminus of the co-polyamino acid, and a hydroxy group for whichever amino acid is at the C-terminus of the co-polyamino acid. A capping group is not naturally present in glutamic acid 
	The provisional nonstatutory double patenting rejection over copending Application No. 16/213,748, set forth in section 11 of Office action mailed April 19, 2021 is withdrawn.  Claims 17 and 18 have been canceled.  Further, it appears that the “consisting of” language of the instant claims, regardless of how interpreted, excludes the Q group required by the claims of the ‘748 application.
11.	Claims 1-4, 6-16, and 19-21 are deemed to be novel and unobvious over the prior art of record or any combination thereof.  The prior art of record does not teach or render obvious a composition comprising a basal insulin and a co-polyamino acid bearing carboxylate charges and hydrophobic radicals Hy as defined in the instant claims.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 16, 2021